Citation Nr: 0925846	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured maxilla, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased rating for residuals a skull 
fracture, currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to 
September 1954.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to afford the Veteran VA examinations for 
the claims on appeal.

As for the increased rating claim for residuals of the 
Veteran's fractured maxilla, a VA dental and oral examination 
was conducted in June 2007.  On review of the examination 
report, the Board finds that its results must be clarified.  
The Veteran is currently rated based on residuals of a left 
mandible fracture.  The diagnoses rendered at the June 2007 
examination, however, pertain to the Veteran's right maxilla.  
It must be reconciled whether it is the Veteran's mandible or 
maxilla that has been affected, and whether it is the right 
or the left side.  Further, the examination report should 
provide sufficient information to allow for consideration 
under other diagnostic codes.  For example, the report 
contains no information concerning any malunion of the 
mandible or maxilla or any limited motion of the 
temporomandibular articulation.  In addition, the treatment 
notes of record, including a May 2007 note for example,  
indicate the Veteran's history of cancer of the palate, which 
was treated by surgical excision.  As Diagnostic Codes 9911-
9912 contemplate loss of the hard palate, the examiner should 
opine on whether could be related to the Veteran's in-service 
injury.  Similarly, the June 2007 examiner noted the loss of 
a great number of the Veteran's teeth but could not determine 
whether they were related to the in-service injury.  If  
possible, a second opinion on this should be obtained.

As for the Veteran's skull fracture residuals, as an initial 
matter, the Board recognizes that the diagnostic code 
assigned to his disability, DC 8045 which rates based on 
traumatic brain injuries, was amended in September 2008. 73 
Fed. Reg. 54,693-706 (Sept. 23, 2008).  This new rating 
criteria is effective October 23, 2008, and applies to "all 
applications for benefits received by VA on or after October 
23, 2008."  Id. at 54,693.  In the present case, the 
Veteran's claim for an increased rating was received by VA in 
May 2007; as such, the regulatory change is not applicable.

Under diagnostic code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., associated with the injury will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, and will not be combined 
with any other rating for a disability due to brain trauma. 
Finally, ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2008).

Here, the Board finds that the current residuals of the 
Veteran's skull fracture residuals must be clarified.  In 
July 2007, a VA examination was conducted and the examiner 
found no residuals of the Veteran's skull fracture.  This, 
however, is contradicted by VA treatment notes.  On 
neurological examination in September 2007, MRI results 
revealed a diagnosis of dolichoectasia, which the neurologist 
noted was "acquired likely from trauma vs. congenital."  An 
August 2007 CT of the head revealed a large arachnoid cyst.  
A July 2007 treatment record noted the Veteran has "had some 
ptosis since he got injured in the right eye and this has 
gotten worse over the years."  As such, a new VA examination 
is necessary to provide a thorough assessment of all of the 
Veteran's current skull fracture residuals.

In addition, it appears that some VA treatment records may be 
missing from the file.  In the Veteran's March 2008 notice of 
disagreement, he stated that on September 11-12, 2007 he 
underwent a brain scan at the VA Medical Center in Houston, 
Texas.  A September 11, 2007 record is in the file, but 
within that record it is noted the Veteran was to receive a 
head and neck CT the following day.  No evidence of this 
procedure is in the claims file.  A subsequent note of 
October 2007 indicates that a "machine" the Veteran was to 
be tested on was not working, and a future appointment would 
be schedule for him.  As such, any updated VA treatment 
records must be obtained and associated with the file.  The 
record reflects that the Veteran has received treatment at 
the VA Medical Centers in Houston, Texas and Biloxi, 
Mississippi, and the VA Outpatient Center in Pensacola, 
Florida. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facilities in Houston, Texas and 
Biloxi, Mississippi, and the VA 
Outpatient Center in Pensacola, Florida.  
Do not associate duplicate records with 
the file.  Ask the Veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

2.  Afford the Veteran an appropriate 
neurological examination to determine the 
nature and extent of his residuals of a 
skull fracture. The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report. Any indicated studies 
should be performed. The examination 
report must provide complete rationale 
for all opinions and must address the 
following matters:

(a) Describe in detail all subject 
complaints and then state whether each 
complaint is a residual of the skull 
fracture.

(b) Identify all neurological residuals 
of the Veteran's skull fracture and 
specifically address whether the Veteran 
has hemiplegia, epileptiform seizures, 
facial nerve paralysis, or any other 
purely neurological disabilities 
associated with trauma to the brain.

(c) The Veteran's VA treatment records 
indicate diagnoses of dolichoectasia, an 
arachnoid cyst, and ptosis.  State 
whether these are residuals of the skull 
fracture, and to the extent possible, 
provide sufficient information for rating 
these disabilities for VA purposes.

(d) Describe the effects of the Veteran's 
service-connected disability of residuals 
of skull fracture on his daily activity 
and how the disability impairs him 
functionally.

The Veteran is hereby notified that it is 
his responsibility to report for this 
examination and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

3.  Afford the Veteran a VA dental 
examination.  The examiner should 
reconcile whether the Veteran's mandible 
or maxilla is impaired as the result of 
his in-service injuries, and whether the 
left or right side is affected.

The examiner should opine on whether the 
Veteran's cancer of the palate and his 
extensive loss of teeth are residuals of 
his fractured maxilla.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
Diagnostic Codes 9900-9916.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for consideration under 
all alternate criteria.  For example, the 
examiner should address any loss or 
malunion/nonunion of the maxilla or 
mandible, or limited motion of 
temporomandibular articulation.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for this 
examination and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



